Title: From George Washington to Levi Wells, 2 September 1780
From: Washington, George
To: Wells, Levi


                        
                            Sir,
                            Hd Qrs Bergen County Sepr 2d 1780
                        
                        I have received intelligence from New York which makes it probable the enemy have some important movement in
                            contemplation—Under this intelligence I think it adviseable that the two state regiments under your command should form a
                            junction with Col. Sheldon in the vicinity of North Castle to act as circumstances may require—Col. Sheldon will inform
                            you where to meet him, and as soon as possible after the receipt of this I wish you to march to joyn him. I am with esteem
                            Sir Your most Obedt & humbe Serv.
                        
                            P.S. Move as light as you can—that is with as little baggage as possible.
                        

                    